Johnson, Justice.
By the court
The plaintiff recovered before the justice for all the services proved to have been actually rendered and not paid for.
The only question therefore is, whether he was entitled to recover anything upon proof merely, that he uTas retained in the suits appealed to the county court, without proof of any agreement in regard to compensation, or any services in fact rendered. The fee-bill is abolished, and the measure of the compensation of an attorney or counsel is to be governed by the express or implied agreement between him and his client. Implied agreements between attorney and client stand upon the same footing with the like agreements between other parties.
Evidence that a person was employed to render service, does not prove that the service stipulated for has been rendered. The party claiming compensation must go further, and show the extent of his performance and its value. The law will not presume, from mere proof of the undertaking, that the party has performed any valuable service under it. It is urged by the plaintiff, that in the absence of an express agreement, the court or jury should allow to the attorney what the statute gives to a party as his compensation. But no such agreement can-be implied in .behalf of an attorney or counsellor. The statute gives certain sums to the prevailing party only, for his compensation; and if such were the rule, the attorney of a defeated party could recover nothing on an implied agreement. Where there is no express agreement as to compensation, the *454attorney, in order to recover against his client, must now prove generally what services he has rendered, and what they are reasonably worth.
Judgment of. the county court reversed-, and that of justices’ affirmed.